Title: Board of Visitors, University of Virginia, 9 December 1826
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                [December 9, 1826]
                            
                        
                        Saturday, Decr. 9th. The board attended as heretofore, on the examination; with a short private meeting only,
                            for conference.
                        
                            
                                
                            
                        
                    